—In a proceeding to validate a petition designating Julio C. Ramirez as a candidate in a primary election to be held on September 10, 1996, for the nominations of the Republican, Conservative, and Freedom parties as their candidate for the public office of Member of the New York State Senate for the 16th Senate District, the appeal is from a judgment of the Supreme Court, Queens County (Lonshein, J.), dated August 5, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We do not agree with the petitioner’s estoppel argument (see, Matter of Parkview Assocs. v City of New York, 71 NY2d 274; Kubiniec v Mahoney, 97 AD2d 981).
Rosenblatt, J. P., Miller, Ritter and Altman, JJ., concur.